Case 3:17-cv-00514-CWR-FKB Document 356-1 Filed 08/24/20 Page 1 of 5

AQ 88A (Rey. 02/14) Subpoena to Testify at a Deposition in a Civil Action

 

 

UNITED STATES DISTRICT COURT
for the

Southern District of Mississippi ,

ROBIN MAYFIELD, et al
Plaintiff
v.
BUTLER SNOW, LLC, et al

 

Civil Action No. 3:17-cv-514~-CWR-FKB*

a

 

Newel Nae Nee Sewer? See Senet”

Defendan t

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Quinton Dickerson, 740 Avignon Drive, #A, Ridgeland, MS 39157

 

(Name of person to whom this.subpoena is directed)

hf Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify ata
deposition to. be taken in this civil action. If you are an organization, you must designate one or more officers, directors,

or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those. set forth in an attachment:

 

Place: Carson Law Group, PLLC, 125 S. Congress Street,

Date and Time:
Suite 1336, Jackson, MS 39201

07/22/2020 9:00 am

 

 

 

The deposition will be recorded by this method: _ fal stenographic

 

 

of Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:
See Attachment "A”

 

The following provisions of Fed, R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

  

 

Date: 07/02/2020 on
CLERK OF COURT J
OR 4
- Signature of Clerk or Deputy Cler: . i Wy a a "s signature —

 

The name, addréss, é-mail address, and telephone number of the attorney representing lee ofparty __ Robin Mayfield,

Owen Mayfi eld, William Mayfield, & Estate of Mark Mayfield , who issues or requests this subpoena, are:

Dorsey R Carson Jri25$ Congress St Ste’ 4336 Jackson. MS 39201 6013519831 dcearson@thecarsonlawgroup.com

 

Notice to the pedir awh ‘jiuek or reqhests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before

trial, anotice and a copy of the subpoena must be served.on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

EXHIBIT

\

 

oe ee

 
Case 3:17-cv-00514-CWR-FKB Document 356-1 Filed 08/24/20 Page 2 of 5

AG 88A (Rey. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

()) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business. in person; or
(B)-within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(@) is a party ora party’s officer; or
Gi).is commanded ‘to attend a trial and would not incur substantial
‘expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a’place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(8) inspection of premises.at ‘the prémises io be-inspected.

(d) Protecting a Person Subject toa Subpoena; Enforcement.

Q) Avoiding Undue Burden or Expense; Sanctions. A patty or attomey
responsible for isshing and serving a'subpoena must take reasonable-steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the districl where compliance is required: must
enforce this duty and impose an appropriate sanction—which may include
lost camings and reasonable attomey’s fees—on a party or attorney who
fails to; comply.

(2) Command to Produce Materials or Permit Inspection.

{A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or-tangible things, or to
permit-the inspection of premises, need not appear in person at the place of
production or inspection unless also-commanded to appear for a deposition,
hearing, or trial.

(B) Objections, A person:conimanded to produce documents or tangible
things or te permit inspection may serve on the parly or attoriey designated
inthe subpoena-a written objection to inspecting, copying, tesling, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

@ At-any timc, on noticc to the- commanded person, the serving party
may move.the court for the district where compliance is required for an
order compelling production or inspection.

ii) These acts may be. required only as directed in the order, and the
order must protect.a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena,

{A) When Required. On timely motion, the court for the district where
compliaiice is requiréd must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

Gi) requires a person to comply-beyond the geographical limits
specified in Rule 45¢c);

(iii) requires disclosure’of privileged or other protected matter, ifno
exception.or tvaiver applies; or

{ivy subjects a person fo undue‘burden.

(B) When Permitted. To protect a person subject to-or affected bya

subpoena, the court for-the :district where compliance is required may,.on
motion, quash or modify the subpoena if it-,requires:

For accéss to subpoena materials, see Fed, R..Civ.:P. 45(a) Committee Note (2013).

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or

Gi) disclosing an unretained expert's opinion or information that does
not describe specific’ occurrences in dispute and-results from the expert’s
study that was not requested by a party.

(CO) Specifying Conditions as an Alternative, In the circumstances

described in Rule 45(d)(3)(B), the court may, instead of quashing' or
modifying a subpoena, order appearance or production tinder specified
conditions ifthe serving party:

* Gj) shows a substantial need for the testimony or material that Cannot be .
otherwise mei without undue hardship; and

(ii) ensures that the subpoenaed person will be seaatthly compensated.

(e) Duties in Responding to a Subpoenas

(1) Producing Dociiments or Electronically Stored Information. These
procedures apply to producing dociiments or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they"are kept in the ordinary course of business or
must organize and Jabel them to correspond to the categories in the demand.

(BS Forni jor Producing Electronically Slored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(©) Electronically Stored Information Prothiced in Only One Form. The
person responding need not produce the same electronically stored

-information in-more than one form.

(D) Inaccessible Electronically Stored Information, The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as‘not reasonably accessible because
of undue burden or cost. On motion'to compel discovery or for'a protective
order, the person responding: must show that the information is not
réasonably accessible because of undue burden or cost. If that showing is
miade, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(6)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Priviiege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under.a claim that it is privileged or subject to protection as trial-preparation
material. must:

(D expressly make the claim; and

(ii) describe the nature of the withheld: documents, communications, or
tangible things in-a manner that, without revealing information itself
privileged or protected, will cnable the parties to: assess the claim.

(B) Information Produced. lf information produced in response to:a
subpoena is subject to a.claim of privilege or of protection as
trial:preparation material, the person making the:claim may notify any party
thal réceived the information of the claim and the basis for it. Afler being
notified, a party must prompily refurm, sequester, or destroy the specified
information and any copies it has; must-not use or disclose the information
until the claim is resolved; must take reasonable st¢ps to retrieve the
information ifthe party disclosed it before being notified: and:may promptly
présent:the information under seal to the court for the district where
compliance is required fora determination of the claim. The person who
produced'the information must preserve the information until the claim is .
resolved.

(2) Contempt.

The court for the disttict'where compliance is tequired—and also, after a
motion is transferred, the issuing court—miay hold in.cointenipt a person
who, having been'served, fails without:adequate excuse to obey the

subpoena or an order related to it.

 

peer aera

Mae RSM ee

 

 

 
Case 3:17-cv-00514-CWR-FKB Document 356-1 Filed 08/24/20 Page 3 of 5

ATTACHMENT “A”
to
SUBPOENA DUCES TECUM

All documents related to the 2014 photographing of Rose Cochran by Clayton Thomas
Kelly, or Clayton Thomas Kelly’s publishing photographs of Rose Cochran, or Claytdn
Thomas Kelly’s planning to photograph Ro$e Cochran.

2
All documents related to the 2014 arrests, prosecutions, and searches of the properties of
‘Clayton Thomas Kelly, John Beachman Mary (aka lohn Bert), Mark Stevens Mayfield,
Richard Allen Sager, arid Elaine Vechorik on charges stemming from Clayton Thomas
Kelly’s photographing Rose Cochran.

All documents related to topic ] and/or 2 above and further related to any person or thing
identified in the following list; and all documents related to topic 1 and/or 2 above and
further related to communications with any person identified on the following list:

» Clayton Thomas Kelly,

¢ John Beachman Mary,

* Richard Allen Sager,

° Tara Kelly,

° Elaine Vechorick,

* Mark Stevens Mayfield, Esq.,
* Thad Cochran,

« Rose Cochran,

° Kay Webber,

* Thad Cochran’s campaign staff, or any employee, representative, staff, or person a part
thereof or connected thereto,

* Thad Cochran’s senate staff, or any employee, representative, staff, or person a part thereof
or connected thereto,

» Haley Barbour,

¢ Austin Barbour,

* Jordan Russell,

» Kirk Sims,

» Advance Mississippi. Inc., or any officer, employee, representative, agent, staff, or person
apart thereof or associated or affiliated therewith,

* Mississippi Conservatives political action committee, or any officer, employee,
representative, agent, staff, or person apart thereof or associated or affiliated therewith, E
* any political action committee. or other person or entity that made expenditures related to
the 2014 U.S. Senate race.in Mississippi,

* Quentin Dickerson,

- Frontier Strategies. LLC, or any employee, agent, representative, staff, or person a part
thereof or associated or affiliated therewith,

* Donald Clark, Jr., attorney with Butler Snow law firm,

* Butler Snow, LLP law firm, or any employee, representative, staff, or person a part thereof,
or associated oy affiliated therewith,

ayant

 
Case 3:17-cv-00514-CWR-FKB Document 356-1 Filed 08/24/20 Page 4 of 5

i tn cain erg ements btm te sr nase RE aan

° Mary Hawkins-Butler,
> the City of Madison, Mississippi, or any employee, representative, staff, or person a part

thereof,

* the City of Madison Mayor’s office, or any employee, representative, staff, or person a part
thereof,

» Gene Waldrop, *

ai

° Vicki Currie,

* Charles “Chuck” Harrison,
» Mike Brown,

° Britanny Baker,

+ the Madison Police Department Incident Report No.2014050539,

° the City of Madison Police Department, or any officer, employee, representative, staff, or :
person a part thereof, I
* Dale. Danks, i
« the City of Madison Municipal Court, or any employee, representative, staff, or person a i
part thereof,
* John Hedglin, Trey Sims, ©
° the Office of the City Attorney for the City of Madisem, or any employee, representative, :
staff, or person a part thereof,

* the Jones County Sheriffs Department, or any employee, representative, staff, or persona
part thereof,

° Fonya Madison,

» the City of Ridgeland Police Department, or any officer, employee, representative, staff, or
person a part thereof,

* Michael Guest,

+ Brian Buckley,

* Marlin “Marty” Miller,

* the Madison County District Attorney's Office, or any employee, representative, staff, or
person a part thereof,

» the Mississippi Office of Attorney General, or any employee, representative, staff, or
person.a part thereof,

* the Mississippi Bureau. of Investigations, or any agent, employee, representative, staff, or
person a part thereof,

* the Federal Bureau of Investigations, or any agent, employee, representative, staff, or
person a part thereof,

* Andy Taggart,
-» Taggart, Rimes & Graham, PLLC, or any partner, member, associate, officer, ‘employee,
representative, agent, staff, or person a part thereof,

* St. Catherine’s Village, Inc., or any employee, representative, staff, or person a part
thereof,

* Richard E. Wilbourn, Ill,

* Richard Wilbourn & Associates PLLC, or any partner, member, associate, officer,
employee, representative, agent, staff, or person a part thereof,

* Kevin Camp, Esq.,

mp

 

 

 

 
Case 3:17-cv-00514-CWR-FKB Document 356-1 Filed 08/24/20 Page 5 of 5

* the Camp Law Firm, or any partner, member, associate, officer, employee, representative,
agent, staff, or person a part thereof,

» Jack Fairchild,

° John Reeves, Esq.,

* Joe Nosef, Esq.,

» the Mississippi Republican Party, or any employee, representative, staff, or person a’part a
thereof, or associated or affiliated therewitht .
* Trustmark Bank, or any employee, representative, staff, or person a part thereof, -# ” ;
* any transactions with Trustmark Bank involving Kay Webber and/or Thad Cochran..
* any other public or elected official, :
* any newspaper, magazine, television station, radio station, or other media outlet, or .
individual reporter, interviewer, or other members of the media.

4, All documents reflecting any ads for Thad Cochran’s 2014 Republican primary campaign. ‘

 

‘aa

 

 
